Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 11/26/2021 in which Claims 1-8, 17-20 are pending and Claims 9-16 are cancelled.
Response to Arguments
Applicant’s arguments, see page 7, filed 11/26/2021, with respect to Claims 1, 3-8, 17, 19, 20 have been fully considered and are persuasive.  The double patenting rejection of Claims 1, 3-8, 17, 19, 20 has been withdrawn. 
3.	Applicant's arguments, with respect to Claims 1 and 17, filed 11/26/2021 have been fully considered but they are not persuasive. Applicant argues that Xi fails to disclose “obtaining first stimulus value signals of the initial subpixel R signal according to the initial subpixel R signal, obtaining second stimulus value signals of the initial subpixel G signal according to the initial subpixel G signal and obtaining third stimulus value signals of the initial subpixel B signal according to the initial subpixel B signal... wherein the stimulus value signal set comprises a first stimulus value signal, a second stimulus value signal, and a third stimulus value signal”. Examiner disagrees and points to Xi’s teaching that conversion relationship between three stimulus values in CIE1931xy color gamut space and grayscales of RGB three primary colors satisfies equation (1.1). It can be seen from this that, with known three stimulus values in CIE1931xy color gamut space, grayscale values of RGB three primary colors can be computed... X is X stimulus value among three stimulus values corresponding to the 
	Applicant further argues that the three stimulus values X,Y0 and Z are computed from the color information (x, y, Y) of the target color. Examiner disagrees and points to Xi’s teaching that conversion relationship between three stimulus values in CIE1931xy color gamut space and grayscales of RGB three primary colors satisfies equation (1.1). It can be seen from this that, with known three stimulus values in CIE1931xy color gamut space, grayscale values of RGB three primary colors can be computed... X is X stimulus value among three stimulus values corresponding to the target color in CIE1931xy color gamut space Y is Y stimulus value among three stimulus values corresponding to the target color in CIE1931xy color gamut space; Z is Z stimulus value among three stimulus values corresponding to the target color in CIE1931xy color gamut space (see ¶ 0083-0089; Equation 1.1).
	Applicant further argues that the grayscale values of RGB can be computed from stimulus values X, Y and Z and the grayscale of each primary color (such as Red, Green, Blue, Yellow, Cyan and Magenta) in a color triangle is obtained according to the three stimulus values X, Y0 and Z. Examiner contends that Xi’s teaching that X is X stimulus value among three stimulus values corresponding to the target color in CIE1931xy color gamut space Y is Y stimulus value among three stimulus values corresponding to the target color in CIE1931xy color gamut space; Z is Z stimulus value among three stimulus values corresponding to the target color in CIE1931xy color 
	Applicant further argues that W color is not a primary color and could not be obtained by the method disclosed in Xi. Examiner did not rely upon Xi to teach obtaining a W color and instead relies upon Tseng’s teaching that determining W data [subpixel W signal] in accordance with the minimum value of the R, G and B source data; output value of the W data may be calculated by the following equation: W = WMR x min(R,G,B) wherein W represents the white data, WMR represents the white-mixing ratio, and min(R,G,B) represents the minimum value of the R,G and B source data (see ¶ 0041, 0046; Fig. 2).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-7, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2020/0143732 to Xi et al (“Xi”) in view of U.S. Patent Publication 2016/0253942 to Tseng et al (“Tseng”) in further view of U.S. Patent 8,169,389 to Cok et al (“Cok”).
As to Claim 1, Xi teaches a pixel signal conversion method, comprising the following steps of obtaining a pixel signal, wherein the pixel signal comprises an initial subpixel R signal, an initial subpixel G signal, and an initial subpixel B signal, wherein the pixel signal is configured to correspondingly drive a subpixel R, a subpixel G, and a subpixel B in a particular pixel unit (color mixing principle that, a color represented by any one point in each color triangle can be obtained by mixing three primary colors [initial subpixel R signal, initial subpixel G signal, initial subpixel B signal] of triangle vertices at a certain proportion; In CIE1931xy chromaticity diagram, in a color gamut…conversion relationship between three stimulus values in CIE1931xy color gamut space and grayscales of RGB three primary colors satisfies equation (1.1). It can be seen from this that, with known three stimulus values in CIE1931xy color gamut space…driving the display panel to display according to display sub-pixels in 1 display pixels, see ¶ 0071, 0083, 0151; Equation 1.1); 
obtaining first stimulus value signals of the initial subpixel R signal according to the initial subpixel R signal (conversion relationship between three stimulus values in CIE1931xy color gamut space and grayscales of RGB three primary colors satisfies equation (1.1). It can be seen from this that, with known three stimulus values in CIE1931xy color gamut space, grayscale values of RGB three primary colors can be computed using equation (1.2); where R is red grayscale component of the target color in RGB color triangle; X is X stimulus value [first stimulus value signal] among three stimulus values corresponding to the target color in CIE1931xy color gamut space, see ¶ 0083, 0084, 0087), obtaining second stimulus value signals of the initial subpixel G signal according to the initial subpixel G signal (conversion relationship between three stimulus values in CIE1931xy color gamut space and grayscales of RGB three primary colors satisfies equation (1.1). It can be seen from this that, with known three , and obtaining third stimulus value signals of the initial subpixel B signal according to the initial subpixel B signal (conversion relationship between three stimulus values in CIE1931xy color gamut space and grayscales of RGB three primary colors satisfies equation (1.1). It can be seen from this that, with known three stimulus values in CIE1931xy color gamut space, grayscale values of RGB three primary colors can be computed using equation (1.2); where B is blue grayscale component of the target color in RGB color triangle; Z is Z stimulus value [third stimulus value signal] among three stimulus values corresponding to the target color in CIE1931xy color gamut space, see ¶ 0083, 0086, 0089); 
Xi does not explicitly disclose obtaining a subpixel W signal according to a minimum value in a stimulus value signal set, wherein the stimulus value signal set comprises a first stimulus value signal, a second stimulus value signal, and a third stimulus value signal.
Tseng teaches obtaining a subpixel W signal according to a minimum value in a stimulus value signal set, wherein the stimulus value signal set comprises a first stimulus value signal, a second stimulus value signal, and a third stimulus value signal (Step S11: receiving R, G and B source data, and determining a minimum value of the R, G and B source data [stimulus value ;
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xi with Tseng to teach obtaining a subpixel W signal according to a minimum value in a stimulus value signal set, wherein the stimulus value signal set comprises a first stimulus value signal, a second stimulus value signal, and a third stimulus value signal. The suggestion/motivation would have been in order to prevent images displayed by a WOLED display device from being adversely affected due to the chromatic aberration of a WOLED after RGB data is converted into RGBW data (see ¶ 0004).
Xi and Tseng do not explicitly disclose obtaining a converted subpixel R signal according to a difference between any first stimulus value signal and the minimum value, obtaining a converted subpixel G signal according to a difference between any second stimulus value signal and the minimum value, and obtaining a converted subpixel B signal according to a difference between any third stimulus value signal and the minimum value; and using the converted subpixel R signal, the converted subpixel G signal, the converted subpixel B signal, and the subpixel W signal as converted pixel signals, wherein the converted pixel 
Cok teaches obtaining a converted subpixel R signal according to a difference between any first stimulus value signal and the minimum value, obtaining a converted subpixel G signal according to a difference between any second stimulus value signal and the minimum value, and obtaining a converted subpixel B signal according to a difference between any third stimulus value signal and the minimum value (This conversion 135 is performed by computing the minimum of the red, green, and blue panel intensity values for each pixel in each image, assigning a portion of this minimum value as the white panel intensity value [minimum value], and subtracting this same portion of this minimum value from the red, green, and blue panel intensity values, see Col. 12, lines 54-59. Examiner construes each of the red, green and blue panel intensity values as first, second and third stimulus value signals respectively and the portion of the minimums from the red, green and blue panel intensity values assigned as a white panel intensity value as a minimum value); and 
using the converted subpixel R signal, the converted subpixel R signal, the converted subpixel B signal, and the subpixel W signal as converted pixel signals, wherein the converted pixel signals are configured to correspondingly drive the subpixel R, the subpixel G, the subpixel B, and a subpixel W in the particular pixel unit (providing a conversion from a three-color-component image input signal to a four-color-component image signal in which the input signal color components include red, green, and blue and the image output signal color .  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xi and Tseng with Cok to teach obtaining a converted subpixel R signal according to a difference between any first stimulus value signal and the minimum value, obtaining a converted subpixel G signal according to a difference between any second stimulus value signal and the minimum value, and obtaining a converted subpixel B signal according to a difference between any third stimulus value signal and the minimum value; and using the converted subpixel R signal, the converted subpixel G signal, the converted subpixel B signal, and the subpixel W signal as converted pixel signals, wherein the converted pixel signals are configured to correspondingly drive the subpixel R, the subpixel G, the subpixel B, and a subpixel W in the particular pixel unit.  The suggestion/motivation would have been in order to convert a three-color-component image input signal to a four-color-component image signal in which the input signal color components include red, green and blue and the image output signal color components include red, green, blue and white (see Col. 12, lines 50-54).
As to Claim 2, Xi, Tseng and Cok depending on Claim 1, Cok further teaches wherein prior to a process of obtaining the subpixel W signal according to the minimum value in the stimulus value signal set, the method further comprises the following step of: performing gain processing on the first stimulus value signal, the second stimulus value signal, and the third stimulus value signal, respectively according to a preset gain value (input image values, e.g. input signal color components include red, green and blue [prior to obtaining subpixel W signal according to minimum values in the stimulus value signal set], the panel intensity values [stimulus value signals] shown in Table 3 are then multiplied by the common scale factor [preset gain], see Col. 12, lines 26-28).  
As to Claim 3, Xi, Tseng and Cok depending on Claim 1, Tseng further teaches wherein a process of 21obtaining the subpixel W signal according to a minimum value in a stimulus value signal set comprises the following step: assigning the minimum value to the any fourth stimulus value signal according to a relationship between the subpixel W signal and any fourth stimulus value signal of the subpixel W signal, to obtain the subpixel W signal (Step S12, the minimum value of the R, G and B source data may be directly used as the W data, i.e., the light from the subpixel corresponding to the minimum value may be completely replaced with the white light. Of course, the light from the subpixel corresponding to the minimum value may be partially replaced with the white light in accordance with the practical need, i.e., the step of determining the W data in accordance with the minimum value of the R, G and B source data may include: Step S121: acquiring a currently-stored white-mixing ratio [fourth stimulus value signal], i.e., a ratio of the W data to the minimum value of the R, G and B source data to be replaced with the W data; and Step S122: calculating a product of the minimum value of the R, G and B source data and the white-mixing ratio, so as to obtain .  
As to Claim 4, Xi, Tseng and Cok depending on Claim 3, Tseng further teaches wherein the fourth stimulus value signal is a stimulus value signal WX, a stimulus value signal WY, or a stimulus value signal WZ ((Wx,Wy,Wz) represents the chromacity coordinates of the target value, see ¶ 0021); and the any fourth stimulus value signal is the stimulus value signal WY ((Wx,Wy,Wz) represents the chromacity coordinates of the target value, see ¶ 0021).
As to Claim 5, Xi, Tseng and Cok depending on Claim 1, Xi further teaches wherein the first stimulus value signal is a stimulus value signal RX, a stimulus value signal RY, or a stimulus value signal RZ (first column of CIE1931xy color gamut space illustrated in Equation (5), e.g. XR, YR, ZR [first stimulus value signal], see ¶ 0111, 0128; Equation (5)); the second stimulus value signal is a stimulus value signal GX, a stimulus value signal GY, or a stimulus value signal GZ (second column of CIE1931xy color gamut space illustrated in Equation (5), e.g. XG, YG, ZG [second stimulus value signal], see ¶ 0111, 0128; Equation (5)); and the third stimulus value signal is a stimulus value signal BX, a stimulus value signal BY, or a stimulus value signal BZ (third column of CIE1931xy color gamut space illustrated in Equation (5), e.g. XB, YB, ZB [third stimulus value signal], see ¶ 0111, 0128; Equation (5)).  
wherein the stimulus value signal set comprises the stimulus value signal RY, the stimulus value signal GY, and the stimulus value signal BY (first row of CIE1931xy color gamut space illustrated in Equation (5), e.g. YR, YG, YB [stimulus value signal set], see ¶ 0111, 0128; Equation (5)).
As to Claim 7, Xi, Tseng and Cok depending on Claim 5, Xi further teaches wherein the stimulus value signal set comprises the stimulus value signal RX, the stimulus value signal GY, and the stimulus value signal BZ (first diagonal of CIE1931xy color gamut space illustrated in Equation (5), e.g. XR, YG, ZB [stimulus value signal set], see ¶ 0111, 0128; Equation (5)).  
As to Claim 17, Xi teaches a computer apparatus, comprising a processor and a memory storing the computer-readable programs, which, when executed by the processor (driving device includes at least one processor and a memory for storing at least one program; wherein, the at least one program, when executed by the at least one processor, causes the at least one processor to perform the above driving method, see ¶ 0155), causing the processor to perform steps comprising: obtaining a pixel signal, wherein the pixel signal comprises an initial subpixel R signal, an initial subpixel G signal, and an initial subpixel B signal, wherein the pixel signal is configured to correspondingly drive a subpixel R, a subpixel G, and a subpixel B in a particular pixel unit (color mixing principle that, a color represented by any one point in each color triangle can be obtained by mixing three primary colors [initial subpixel R signal, initial subpixel G signal, initial subpixel B signal] of triangle vertices at a certain proportion; In CIE1931xy ; 
obtaining first stimulus value signals of the initial subpixel R signal according to the initial subpixel R signal (conversion relationship between three stimulus values in CIE1931xy color gamut space and grayscales of RGB three primary colors satisfies equation (1.1). It can be seen from this that, with known three stimulus values in CIE1931xy color gamut space, grayscale values of RGB three primary colors can be computed using equation (1.2); where R is red grayscale component of the target color in RGB color triangle; X is X stimulus value [first stimulus value signal] among three stimulus values corresponding to the target color in CIE1931xy color gamut space, see ¶ 0083, 0084, 0087), obtaining second stimulus value signals of the initial subpixel G signal according to the initial subpixel G signal (conversion relationship between three stimulus values in CIE1931xy color gamut space and grayscales of RGB three primary colors satisfies equation (1.1). It can be seen from this that, with known three stimulus values in CIE1931xy color gamut space, grayscale values of RGB three primary colors can be computed using equation (1.2); where G is green grayscale component of the target color in RGB color triangle; Y is Y stimulus value [second stimulus value signal] among three stimulus values corresponding , and obtaining third stimulus value signals of the initial subpixel B signal according to the initial subpixel B signal (conversion relationship between three stimulus values in CIE1931xy color gamut space and grayscales of RGB three primary colors satisfies equation (1.1). It can be seen from this that, with known three stimulus values in CIE1931xy color gamut space, grayscale values of RGB three primary colors can be computed using equation (1.2); where B is blue grayscale component of the target color in RGB color triangle; Z is Z stimulus value [third stimulus value signal] among three stimulus values corresponding to the target color in CIE1931xy color gamut space, see ¶ 0083, 0086, 0089); 
Xi does not explicitly disclose obtaining a subpixel W signal according to a minimum value in a stimulus value signal set, wherein the stimulus value signal set comprises a first stimulus value signal, a second stimulus value signal, and a third stimulus value signal.
Tseng teaches obtaining a subpixel W signal according to a minimum value in a stimulus value signal set, wherein the stimulus value signal set comprises a first stimulus value signal, a second stimulus value signal, and a third stimulus value signal (Step S11: receiving R, G and B source data, and determining a minimum value of the R, G and B source data [stimulus value signal set]; Step S12: determining W data [subpixel W signal] in accordance with the minimum value of the R, G and B source data; output value of the W data may be calculated by the following equation: W = WMR x min(R,G,B) wherein W represents the white data, WMR represents the white-mixing ratio, and ;
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xi with Tseng to teach obtaining a subpixel W signal according to a minimum value in a stimulus value signal set, wherein the stimulus value signal set comprises a first stimulus value signal, a second stimulus value signal, and a third stimulus value signal. The suggestion/motivation would have been in order to prevent images displayed by a WOLED display device from being adversely affected due to the chromatic aberration of a WOLED after RGB data is converted into RGBW data (see ¶ 0004).
Xi and Tseng do not explicitly disclose obtaining a converted subpixel R signal according to a difference between any first stimulus value signal and the minimum value, obtaining a converted subpixel G signal according to a difference between any second stimulus value signal and the minimum value, and obtaining a converted subpixel B signal according to a difference between any third stimulus value signal and the minimum value; and using the converted subpixel R signal, the converted subpixel G signal, the converted subpixel B signal, and the subpixel W signal as converted pixel signals, wherein the converted pixel signals are configured to correspondingly drive the subpixel R, the subpixel G, the subpixel B, and a subpixel W in the particular pixel unit.  
Cok teaches obtaining a converted subpixel R signal according to a difference between any first stimulus value signal and the minimum value, obtaining a converted subpixel G signal according to a difference between any second stimulus value signal and the minimum value, and obtaining a converted subpixel B signal according to a difference between any third stimulus value signal and the minimum value (This conversion 135 is performed by computing the minimum of the red, green, and blue panel intensity values for each pixel in each image, assigning a portion of this minimum value as the white panel intensity value [minimum value], and subtracting this same portion of this minimum value from the red, green, and blue panel intensity values, see Col. 12, lines 54-59. Examiner construes each of the red, green and blue panel intensity values as first, second and third stimulus value signals respectively and the portion of the minimums from the red, green and blue panel intensity values assigned as a white panel intensity value as a minimum value); and 
using the converted subpixel R signal, the converted subpixel R signal, the converted subpixel B signal, and the subpixel W signal as converted pixel signals, wherein the converted pixel signals are configured to correspondingly drive the subpixel R, the subpixel G, the subpixel B, and a subpixel W in the particular pixel unit (providing a conversion from a three-color-component image input signal to a four-color-component image signal in which the input signal color components include red, green, and blue and the image output signal color components include red, green, blue and white…The image is then converted to a drive signal by performing a lookup within the lookup table depicted in Table 1 to create the drive signal 35, providing this signal to the display 10, and displaying 140 the image, see Col. 12, lines 50-54; Col. 13, lines 20-23).  

As to Claim 18, Xi, Tseng and Cok depending on Claim 17, Cok further teaches wherein prior to a process of obtaining the subpixel W signal according to the minimum value in the stimulus value signal set, the method further comprises the following step of: performing gain processing on the first stimulus value signal, the second stimulus value signal, and the third stimulus value signal, respectively according to a preset gain value (input image values, e.g. input signal color components include red, green and blue [prior to obtaining .  
As to Claim 19, Xi, Tseng and Cok depending on Claim 17, Tseng further teaches wherein a process of 21obtaining the subpixel W signal according to a minimum value in a stimulus value signal set comprises the following step: assigning the minimum value to the any fourth stimulus value signal according to a relationship between the subpixel W signal and any fourth stimulus value signal of the subpixel W signal, to obtain the subpixel W signal (Step S12, the minimum value of the R, G and B source data may be directly used as the W data, i.e., the light from the subpixel corresponding to the minimum value may be completely replaced with the white light. Of course, the light from the subpixel corresponding to the minimum value may be partially replaced with the white light in accordance with the practical need, i.e., the step of determining the W data in accordance with the minimum value of the R, G and B source data may include: Step S121: acquiring a currently-stored white-mixing ratio [fourth stimulus value signal], i.e., a ratio of the W data to the minimum value of the R, G and B source data to be replaced with the W data; and Step S122: calculating a product of the minimum value of the R, G and B source data and the white-mixing ratio, so as to obtain the W data [subpixel W signal], see ¶ 0045; Fig. 2; output value of the W data may be calculated by the following equation: W = WMR x min(R,G,B) wherein W represents the white data, WMR represents the white-mixing ratio, and .  
As to Claim 20, Xi, Tseng and Cok depending on Claim 19, Tseng further teaches wherein the fourth stimulus value signal is a stimulus value signal WX, a stimulus value signal WY, or a stimulus value signal WZ ((Wx,Wy,Wz) represents the chromacity coordinates of the target value, see ¶ 0021); and the any fourth stimulus value signal is the stimulus value signal WY ((Wx,Wy,Wz) represents the chromacity coordinates of the target value, see ¶ 0021).
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694